Citation Nr: 0728844	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sickle cell disease, 
to include sickle cell anemia.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.  She also performed service with the Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Columbia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for sickle cell anemia.  In August 2005, the case 
was remanded for further development.


FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that the 
veteran was born with hemoglobin sickle cell disease.

2. Clear and unmistakable evidence shows that neither 
hemoglobin sickle cell disease nor sickle cell anemia were 
aggravated by service.

3. Clear and unmistakable evidence shows that the veteran's 
preexisting hemoglobin sickle cell disease did not progress 
in severity during her military service.


CONCLUSION OF LAW

Sickle cell disease, diagnosed as hemoglobin sickle cell 
disease, was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in June 2002 and January 2006 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  Notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal was provided the veteran as part of the 
June 2007 supplemental statement of the case.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what she 
needed to show to entitlement to service connection, as well 
as her duty to submit all pertinent evidence in her 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
Board acknowledges that the August 2005 Board remand ordered 
that the veteran be examined, and the record shows that an 
examination was not conducted.  On review of the record the 
Board finds this failure to be harmless.  In this regard, 
there is no competent evidence linking the claimed disorder 
to service, and in light of the fact that the preponderance 
of the available competent evidence shows that the 
appellant's disability is a congenital defect, the Board 
cannot conceive of any information that would be secured by 
an examination that has not already been provided by the VA 
opinions and private medical evidence of record.  38 C.F.R. 
§ 3.303(c) (2006).  Hence, VA has fulfilled its duties under 
the VCAA.  

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal. Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran's service entrance examination report is not 
available.

In February 1975, the appellant was noted to have an eight 
year history of well compensated sickle cell disease.  The 
disorder was noted to be inactive save for a recent bout of 
abdominal pain.  

A January 1980 physical examination noted a history of a four 
day hospitalization in September 1979 for hemoglobin sickle 
cell disease, and right leg pain secondary to sickle cell 
disease.  On examination no pertinent disability was 
diagnosed.  

In July 1984, the veteran was noted to have first been 
diagnosed with hemoglobin sickle cell disease in 1967.  
Sickle cell crises were noted to follow strenuous activity.  

Outpatient treatment records pertaining to care provided by 
Robert M. Silgals, M.D., show that the veteran was treated 
for hemoglobin sickle cell disease between October 1999 and 
December 2005.  While these records show that the disorder 
was productive of severe pain, and that the appellant 
underwent a hip replacement, the records do not reveal any 
opinion linking either sickle cell disease or sickle cell 
anemia to service.

In January 2004, Dr. Silgals wrote that the veteran was under 
his care for sickle cell disease.  He stated that sickle cell 
disease was a different than sickle cell anemia in that 
anemia tended to be much milder and hence a diagnosis was not 
made until a person was of a much later age. 

The veteran testified before the undersigned at a June 2005 
video conference hearing.  She reported a history of sickle 
cell disease prior to active duty, but not having any 
disabling problems until active duty.  She then discussed how 
the disorder affected her.  She stated that she had been 
employed as a nurse.

In July 2005, Dr. Silgals wrote that the veteran was under 
his care for hemoglobin sickle cell disease.  He wrote that 
hemoglobin sickle cell disease was a sickling disease and a 
close relative to sickle cell anemia.  The disease was opined 
to be closely associated with chronic anemia, and 
particularly associated with progressive bone and joint 
destruction.  Dr. Silgals observed that the appellant 
reported problems during her military service with deep 
venous thrombosis, headaches and gallbladder disease which 
may have been related to hemoglobin sickle cell disease.  Dr. 
Silgals acknowledged that he did not have documentation from 
the appellant's old military records.  Dr. Silgals did not 
offer an opinion addressing the etiology of the appellant's 
disability. 

In October 2006, a VA physician reviewed the claims folder.  
The reviewer found that the veteran was born with hemoglobin 
sickle cell disease, and that she was diagnosed with the 
disorder in 1968, six years prior to service.  The appellant 
was noted to have had some sickle cell crises prior to 
service, and again in her 40's, but none during service.  The 
reviewing physician opined that the veteran's disorder was 
not worsened by service, and that hemoglobin sickle cell 
disease is a genetic and congenital abnormality or defect 
that was incapable of deterioration or improvement.  The 
impression was hemoglobin sickle cell disease not secondary 
to, related to, or aggravated by service.

In May 2007, a VA physician reviewed the claims folder.  The 
physician found that the veteran had been diagnosed with 
hemoglobin sickle cell disease prior to service, and that she 
did not have any significant problems with the disorder in-
service.  The physician opined that hemoglobin sickle cell 
disease is a genetic problem; a congenital abnormality or 
defect which a person is born with.  The physician opined 
that a person cannot develop hemoglobin sickle cell disease 
after birth.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  38 
C.F.R. § 3.303(c).

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

Under 38 C.F.R. § 3.304(b), the regulation implementing 38 
U.S.C.A. § 1111, provides that the veteran shall be taken to 
have been in sound condition on entering service except as to 
any disabilities noted at that time, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to service.  This implementing regulation 
eliminates the third prong of the test regarding the 
presumption of soundness, that being whether clear and 
unmistakable evidence demonstrates that the injury or disease 
was not aggravated during service.

VA's General Counsel has determined that congenital or 
developmental defects are normally static conditions which, 
unlike diseases, are incapable of improvement or 
deterioration.  VAOPGCPREC 67-90 (July 18, 1990).  In this 
regard, service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of 
hereditary origin can be considered incurred, rather than 
aggravated, in service "if their symptomatology did not 
manifest itself until after entry on duty."  VAOPGCPREC 67-90 
(July 18, 1990).  However, with regard to congenital or 
developmental defects, service connection may not be granted 
for a defect, but service connection may be granted for a 
disability which is shown by the evidence to have resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

VA's General Counsel has also determined that 38 C.F.R. § 
3.304(b) is invalid to the extent that the regulation states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  See VAOPGCPREC 3-03; 69 
Fed. Reg. 25178 (2004).  In order to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, the burden is on VA 
to show by clear and unmistakable evidence that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Board will, 
therefore, follow the statute in determining whether the 
presumption of soundness applies and whether, if applicable, 
the presumption has been successfully rebutted by the 
evidence.

In determining whether the presumption of soundness applies 
and, if so, whether it has been successfully rebutted, the 
opinion of the General Counsel left intact the remaining 
provisions of 38 C.F.R. § 3.304(b) pertaining to that issue.  
According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  See Harris v. West, 11 Vet. App. 
456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  
Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03 the 
General Counsel also determined, however, that 38 U.S.C.A. § 
1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted: "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111."  VAOPGCPREC 3-03, page 11.  This determination by 
the General Counsel is binding on the Board. 38 U.S.C.A. § 
7104(c).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined in the dictionary as "to make 
worse." Webster's New Riverside University Dictionary 86 (2nd 
Ed. 1984).  After determining whether the presumption of 
soundness has been rebutted the Board will consider whether 
the veteran's hemoglobin sickle cell disease to include 
sickle cell anemia was "made worse" by her military service.

Analysis

The evidence addressing whether the appellant's disorder 
existed prior to enlistment includes those statements made by 
the veteran during service, as well as the medical findings 
set out as part of the October 2006 and February 2007 VA 
medical opinions.  Uniformly, both the service medical 
records and the above cited VA opinions provide how clear and 
unmistakable evidence that the appellant's disability existed 
prior to her birth.  That is, her basic genetic makeup, which 
was sealed the moment that she was conceived, includes the 
genetic code for hemoglobin sickle cell disease, to include 
sickle cell anemia.  These findings clearly and unmistakably 
rebut the presumption of soundness, and they are not rebutted 
by any competent evidence to the contrary.  While the Board 
acknowledges the fact that the appellant is a trained nurse, 
there is no evidence that she has specialized training in 
either hematology or genetics to offer a competent opinion on 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Black v. Brown, 10 Vet. App. 279, 284 (1997); 
reconsideration denied, 11 Vet. App. 15 (1998); appeal 
dismissed, 185 F.3d 884 (Fed. Cir. 1999)  Hence, her opinions 
as to the etiology of her illness are not competent opinions.

As previously stated, the veteran contends that her 
hemoglobin sickle cell disease was first manifested during 
service.  Notably, however, the available record shows that 
hemoglobin sickle cell disease was not shown during her term 
of active duty, and there is no competent evidence that it 
was aggravated in service.  

In October 2006 and January 2007, the RO obtained medical 
opinions from VA physicians regarding the etiology of the 
claimed hemoglobin sickle cell disease.  These physicians 
determined, based on review of the medical evidence in the 
veteran's claims file, that the disorder was a congenital 
defect and that medical studies revealed no link between the 
disorder and her military service.

The evidence clearly and unmistakably shows that hemoglobin 
sickle cell disease preexisted the veteran's entrance on 
active duty.  Further, the evidence clearly and unmistakably 
indicates that the disease was not aggravated by service.  
The presumption of sound condition on entering service is 
rebutted.  Finally, the probative medical evidence clearly 
and unmistakably shows that preexisting hemoglobin sickle 
cell disease did not progress in any manner during her 
military service nor was the disorder incurred or aggravated 
by her military service.  VAOPGCPREC  67-90 and 82- 90.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


